                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS



THE MEADOWS AT MAINSTONE
FARM CONDOMINIUM TRUST,
          Plaintiff,


         V.                                       CIVIL ACTION NO.
                                                  16-12546-MBB

STRATHMORE INSURANCE COMPANY,
          Defendant.


                            FINAL JUDGMENT

                           October 11, 2018


BOWLER, U.S.M.J.

     The issues having been duly heard and a decision rendered,

it is ORDERED and ADJUDGED that plaintiff The Meadows at

Mainstone Farm Condominium Trust take nothing and that this

action be dismissed on the merits.



                               /s/ Marianne B. Bowler
                               MARIANNE B. BOWLER
                               United States Magistrate Judge
